Citation Nr: 0901171	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for residuals of a 
right ankle strain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for radiculopathy, left 
upper extremity (claimed as left shoulder and arm injury).

6.  Entitlement to service connection for degenerative joint 
disease, cervical spondylosis (claimed as osteoarthritis of 
the neck).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and May 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of entitlement to service connection for 
radiculopathy of the left upper extremity (claimed as left 
shoulder and arm injury) and entitlement to service 
connection for degenerative joint disease, cervical 
spondylosis (claimed as osteoarthritis of the neck) are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current low back condition is related to 
his active service or that arthritis was present within one 
year after discharge from service. 

2.  The preponderance of the evidence is against a finding 
that the veteran has a current disability as a residual of an 
in-service right ankle strain.

3.  The preponderance of the evidence is against a finding 
that the veteran's bilateral hearing loss is related to 
active service or was present within one year after discharge 
from active service.

4.  The preponderance of the evidence is against a finding 
that the veteran has a current disability as a residual of an 
in-service right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back condition are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for residuals of a right ankle strain are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for the establishment of service connection 
for residuals of a right knee injury are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in June 2005 and March 2007 letters, issued 
prior to the decisions on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claims were last readjudicated in 
December 2006 and August 2007 .

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, a private medical opinion, hearing testimony and VA 
examination reports.  Moreover, in a March 2007 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting release forms 
and argument, as well as testifying at a hearing.  Thus, the 
veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss or 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Low Back Condition

The veteran contended during his hearing testimony that he 
hurt his back in service due to twisting in the small holes 
in aircraft.  The veteran further contends that he has had 
back problems since service.  

The veteran's induction record dated in February 1966 is 
negative for a low back condition.  Service treatment records 
indicate the veteran was treated for back pain over his spine 
during May 1967.  The examiner indicated that there was no L-
5 tenderness and the veteran had full range of motion of his 
back and hips; straight leg raise was negative; sensation, 
muscle strength and reflexes were all normal.  In a service 
treatment record dated in January 1968, the examiner 
indicated that the veteran had back pain for the previous 
three days.  The record indicates that the veteran had a past 
history of back problems, before he came in the Navy.  The 
impression was thoracic/lumbar back strain.  The veteran was 
given light duty for 72 hours and instructed not to carry 
anything heavy.  The veteran's separation examination dated 
in May 1970 indicates no physical abnormalities.

The Board notes that a letter from Dr. C, a private 
physician, dated in July 2006 states that the veteran has 
osteoarthritis.  The Board further notes that there is no 
indication of the site of the osteoarthritis that the doctor 
is referring to.

During August 2006, the veteran was afforded a VA examination 
concerning his lower back claim.  The veteran was diagnosed 
with degenerative joint disease of the thoracic and lumbar 
spine.  The examiner indicated that the veteran's current 
diagnosis of degenerative joint disease was less likely than 
not related to his in-service complaints of back pain during 
May 1967 and January 1968.  The rationale provided indicates 
that there was no chronicity of complaints while in-service; 
he had acute self-limiting problems which resolved; there was 
no chronicity of complaint or care after leaving the 
military; and the veteran has worked as a mechanic for over 
thirty years, requiring bending, twisting and lifting; the 
examiner also pointed out that there is no indication of 
medical treatment for the veteran's back until 2005, which is 
more than thirty-five years after service.

The Board acknowledges the veteran's contentions that his 
claimed condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Thus, in the absence of a competent medical opinion linking 
his current low back disorder to service, the preponderance 
of the evidence is against the claim for service connection.


Right Ankle Strain

The veteran contended during his hearing testimony that he 
hurt his right ankle when a ladder collapsed, hooking his 
ankle.  The veteran indicated that x-rays were normal and he 
was given crutches.  The veteran also stated that his ankle 
ached on a regular basis.

The veteran's induction record dated in February 1966 is 
negative for an ankle condition.  Service treatment records 
reveal that the veteran was treated for his right ankle 
during January 1969 when he fell off of a ladder when it 
broke.  X-ray results were negative and he was given an ace 
wrap.  A June 1969 treatment note indicates that the veteran 
sprained his right ankle.  The ankle was tender over the 
anterior aspect of the instep; x-rays were negative.  The 
veteran received an ace wrap and was allowed no duty until 
the following morning.  The veteran's separation examination 
dated in May 1970 indicates no physical abnormalities.

The veteran was afforded a VA joints examination during 
August 2006.  The examiner indicated a diagnosis of right 
ankle sprain without residuals.  The examiner further 
reported that as there was no currently diagnosed disability 
of the veteran's right ankle, it was unnecessary to proffer 
an opinion concerning a possible relation to service.  

It is important to point out at this juncture that ankle pain 
is not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Thus, given the 
finding of the VA examiner, there is no evidence showing 
current disability or diagnosis of the veteran's claimed 
condition.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, the preponderance 
of the evidence is against the claim for service connection 
for residuals of a right ankle strain.
  
Bilateral Hearing Loss

The veteran contended during his Board hearing testimony that 
he was exposed to intense noise while working on planes as an 
Aviation Electrician Mate.  The veteran further testified 
that his hearing was worse at discharge than it had been at 
induction.  He also contends that about two months after 
discharge, he was diagnosed with hearing loss.  

The veteran's induction examination dated in February 1966 
indicates hearing bilaterally at 15/15.  The veteran's 
separation examination dated in May 1970 indicates hearing 
bilaterally at 15/15.  There are no audiological problems or 
ear complaints noted in the veteran's service treatment 
records.  

The veteran was afforded a VA audiological examination during 
June 2006.  The examiner indicated that she could not resolve 
whether the veteran's hearing loss was related to service 
without resorting to mere speculation as there was no 
documentation of hearing loss in the veteran's service 
treatment records.  

The Board additionally notes that a July 2005 private 
audiological report indicates that the veteran has moderate 
to severe hearing loss and that he had noise exposure in the 
military.  However, there is no opinion from a medical 
professional linking the veteran's current hearing loss to 
service.  

To summarize, objective evidence indicates that the veteran's 
hearing was the same at induction and at separation.  The 
Board acknowledges that the VA examiner's opinion is 
inconclusive concerning the etiology of the veteran's hearing 
loss.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which 
are speculative or inconclusive in nature cannot support a 
claim).  However, the Board additionally notes that there is 
no objective evidence of the veteran's hearing loss until 
thirty-five years after service.  Additionally, even though 
the veteran contends that he was diagnosed with hearing loss 
within one year after active service, there is no objective 
evidence of such, and the veteran is not competent to 
diagnose a medical disorder.  See Espiritu, supra.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.


Right Knee Injury

The veteran contended during his Board hearing that he 
injured his right knee when a work stand collapsed and he 
dropped 15 feet to the concrete hangar floor.  The veteran 
stated that he received medical treatment at that time, was 
put on crutches and was given pain pills.  The veteran 
further indicates that x-rays taken at the time were normal.  
The veteran contends that he has had a chronic right knee 
disability since that time.  

The veteran's induction record dated in February 1966 is 
negative for a knee condition.  The veteran's service 
treatment record dated in November 1967 indicates that the 
veteran fell and injured his right knee while working.  The 
examiner indicated that the veteran suffered from severe 
pain.  He was given medication and an ace wrap and told to 
return if necessary.  The veteran's separation examination 
dated in May 1970 indicates no physical abnormalities.

The veteran was afforded a VA joints examination during 
August 2006.  He was diagnosed with right knee chondromalacia 
and right knee contusion, without residuals.  The examiner 
indicated that the veteran's current condition of right knee 
chondromalacia is less likely than not related to his in-
service knee injury during November 1967.  The rationale 
indicates that the in-service contusion of the right knee was 
acute and self-limiting; there was no further treatment 
during service, indicating that the condition resolved; there 
was no medical care after the initial injury or after 
discharge; and the veteran worked at least 30 years as a 
mechanic after the military without seeking medical care 
until 2005.  

To summarize, in the absence of competent medical evidence 
linking the veteran's current right knee condition to 
service, the preponderance of the evidence is against the 
claim.

In reaching the conclusions above with respect to all issues 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for residuals of a right 
ankle strain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.




REMAND

The veteran also claimed entitlement to service connection 
for arthritis of the cervical spine, diagnosed as 
degenerative joint disease and spondylosis.  The veteran 
submitted a letter from a private physician dated in July 
2006 which indicates that the veteran has been seen by that 
physician for the previous year.  He further indicates that 
the veteran's osteoarthritis was very likely worsened due to 
an injury he sustained while on active duty during 1968.  The 
private physician does not indicate what type of accident he 
is referring to; where the osteoarthritis has been located; 
or any type of rationale for his opinion that a current 
condition is related to an incident of more than thirty-five 
years before.  Thus, the veteran should be afforded a VA 
examination to determine if his current cervical spine 
degenerative joint disease and spondylosis are related to any 
incident of service.  

The veteran received a neurological examination during July 
2006.  The Board notes that the neurologist indicated that in 
order to further evaluate the veteran's claim for 
radiculopathy; he recommended a nerve conduction study of the 
left upper extremity and an EMG.  A neurology report dated in 
September 2006 is contained in the veteran's claims file with 
the summary being abnormal.  However, the document indicates 
the findings are contained in the Vista Imaging Display 
report.  Such report has not been associated with the claims 
file.  On remand, the EMG report should be associated with 
the claims file.  

Additionally, the Board notes that the August 2006 joints 
examiner indicated that the radiculopathy is more likely 
related to the veteran's cervical spine disease.  Thus, this 
issue is intertwined with the cervical spine claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the veteran's 
2006 EMG report and associate it with the 
claims file.  Current VA treatment records 
from the Columbia, South Carolina VA 
Medical Center, dating since September 
2006, should be obtained.

2.  The veteran should be afforded a VA 
spine examination in order to ascertain 
any current cervical spine disability and 
its possible relationship to active 
service.  The claims file must be made 
available to and be reviewed by the VA 
examiner.  All tests or studies deemed 
necessary should be conducted. 
 
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for any 
cervical pathology found.  The examiner 
should also provide an opinion on whether 
any currently diagnosed cervical spine 
disorder is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the veteran's 
service.  The examiner should provide the 
rationale for his/her opinion.

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO/AMC 
must furnish the veteran and his 
representative an appropriate supplemental 
statement of the case and allow them a 
reasonable period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	

______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


